Shulman, Judge.
Defendant appeals on the general grounds her conviction of burglary.
In view of the testimony of defendant’s purported accomplice, implicating defendant in the commission of the crime (though contradicted by the defendant), coupled with defendant’s presence near the scene of the crime (waiting in the driver’s seat of an automobile near the burglarized premises), we find that a rational trier of fact could reasonably have found defendant guilty beyond a reasonable doubt of the offense charged. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560). See also Dent v. State, 149 Ga. App. 33 (253 SE2d 431).

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.

Submitted May 13, 1980
Decided May 27, 1980.
Kit Baron Bradshaw, for appellant.
Charles Crawford, District Attorney, James Eugene Greene, Assistant District Attorney, for appellee.